
	

114 HRES 92 IH: Commemorating the 50th anniversary of Project Head Start.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Ms. Jackson Lee (for herself, Ms. DeLauro, Mr. Levin, Mr. McDermott, Mr. Meeks, Ms. Loretta Sanchez of California, Ms. Bordallo, Mrs. Kirkpatrick, Mr. Vela, Mr. Cárdenas, Ms. Norton, Mr. Johnson of Georgia, Ms. Fudge, Mr. Hastings, Ms. Clarke of New York, Mr. Serrano, Mr. Cartwright, Mr. Bishop of Georgia, Mr. Van Hollen, Mr. Conyers, Mr. Cohen, Ms. Brown of Florida, Mr. Rangel, Mr. Himes, Mr. Ellison, Ms. Adams, Mrs. Beatty, Mr. Vargas, Mr. Danny K. Davis of Illinois, Mr. Engel, Ms. Wilson of Florida, Ms. Michelle Lujan Grisham of New Mexico, Mr. Carson of Indiana, Ms. Titus, Mrs. Bustos, Mr. Sablan, Ms. Hahn, Mr. Grijalva, Ms. Plaskett, Ms. Sewell of Alabama, Ms. Schakowsky, Mr. Costa, Mr. Fattah, Ms. Matsui, Mrs. Lowey, Mr. Crowley, Ms. McCollum, Mr. Sires, Mr. Ryan of Ohio, Ms. Lee, Mrs. Watson Coleman, Ms. Slaughter, Mr. Tonko, Mr. Perlmutter, Mr. Pascrell, Mr. Higgins, Mr. Nolan, Ms. Tsongas, Ms. Kaptur, Ms. Bass, Mr. Loebsack, Mr. Kilmer, Mr. Thompson of Mississippi, Ms. Lofgren, Ms. Brownley of California, Mr. Lieu of California, Mr. Richmond, Ms. Kelly of Illinois, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Commemorating the 50th anniversary of Project Head Start.
	
	
 Whereas May 18, 2015, marks the 50th anniversary of Head Start, originally established as Project Head Start which was one of the signal achievements of the Great Society and one of the boldest initiatives launched by the Nation in the War on Poverty;
 Whereas the aim of Project Head Start, as launched in 1965 in the White House Rose Garden by President Lyndon Baines Johnson, was bold in its scope and design;
 Whereas in announcing the opening of a new front in the War on Poverty with the launch of Project Head Start, President Johnson stated that We set out to make certain that poverty’s children would not be forevermore poverty’s captives.;
 Whereas Project Head Start was conceived as an 8-week summer program designed to provide preschool training not just to prepare 5- and 6-year-olds to enter regular school the following September, but also to give nearly half the preschool children living in poverty a head start on their future;
 Whereas when launched in 1965 Project Head Start, administered by the Office of Economic Opportunity and wonderfully and skillfully led by its Director, Sargent Shriver, consisted of 2,500 projects covering 11,000 child development centers and serving about 530,000 poor children in every State of the Union;
 Whereas Project Head Start was launched not as a mere demonstration project limited to a handful of counties, but as a program national in scope serving every city, suburb, and rural area in the United States because President Johnson recognized that the bleak future waiting for children trapped in poverty was not a phenomenon concentrated in the inner-cities of the large urban cities of the North but could be found in every region in every State in the Nation;
 Whereas in addition to providing pre-school training to prepare poor children to enter regular school and help put them on an even footing with their classmates as they enter school, Project Head Start sought to help children prepare for the challenges they will face in life and to combat poverty’s great weapons—hunger and malnutrition, illness and poor health, ignorance, and cultural deprivation;
 Whereas Project Head Start was from the start a national undertaking, utilizing the services of 41,000 professionals, including teachers, doctors, dentists, nurses, and nutritionists, employing more than 47,000 persons who were assisted by more than 500,000 volunteers;
 Whereas based on its initial 1965 success as a summer program, the following year, Project Head Start was funded as a primarily part-day, 9-month program, largely implemented through existing community action programs;
 Whereas in 1969 the administration of the program was vested in the newly created Office of Child Development in what was then the Department of Health, Education, and Welfare, the predecessor of the Department of Health and Human Services;
 Whereas in 1975 Head Start was established by Public Law 93–644; Whereas in subsequent years, Head Start programs would be expanded to serve children with disabilities, Native Americans, and homeless children and to provide bilingual and bi-cultural migrant and seasonal programs serving 6,000 children in 21 States;
 Whereas today Head Start programs serve nearly 1,000,000 poor children, including 136,120 children with disabilities, 15,632 pregnant women, and provide services to 771,840 families;
 Whereas not only have Head Start programs been a great benefit to their direct beneficiaries, they have also provided substantial economic and social benefits to the Nation as a whole, yielding a rate of return on investment (ROI) of 7–9 percent and the direct creation of 236,591 jobs paying an average annual salary of about $31,000 for Head Start teachers with baccalaureate degrees;
 Whereas according to a report published in 2004, Fight Crime: Invest In Kids, Head Start programs benefit society at large by reducing crime and its costs to crime victims because Head Start children are significantly less likely to have been charged with a crime than their siblings who did not participate in a Head Start program;
 Whereas another societal benefit of Head Start programs is the improved health of the children and families they serve, evidenced by mortality rates for 5- to 9-year-old children that are 33 to 50 percent lower than the rates for comparable children not enrolled in a Head Start program;
 Whereas Head Start children are less likely to fall victim to childhood obesity, and are at least 8 percent more likely to have had their immunizations, than children who did not attend preschool;
 Whereas Head Start children also are less likely to exhibit problem behavior, and studies have found that parents who participated in Head Start programs have greater quality of life satisfaction, increased confidence in coping skills, and decreased feelings of anxiety, depression, and sickness;
 Whereas Head Start programs have been an unqualified success for the more than 31,000,000 children and parents they have served since the inception of Project Head Start in 1965;
 Whereas the record of the Head Start programs validates President Johnson’s assertion that Head Start was and is one of the most constructive, and one of the most sensible, and also one of the most exciting programs that this Nation has ever undertaken; and
 Whereas the reward reaped by the Nation for this bold action is the collective service and contributions to the betterment of society made by the 31,000,000 children who have been served by Head Start programs over the past 50 years: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and honors the 50th anniversary of Project Head Start;
 (2)applauds President Lyndon Baines Johnson, all persons whose support and efforts led to the creation of Project Head Start in 1965, and the Head Start record of success over the ensuing half century; and
 (3)encourages all Americans to recognize and celebrate the important historical milestone of the creation of Head Start.
			
